Citation Nr: 1141599	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-13 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent, to include on an extraschedular basis, for tension headaches. 

2.  Entitlement to service connection for a gastrointestinal disorder. 


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service in the United States Army from March 16, to July 29, 1983 and from November 1990 to May 1991.  She had subsequent serviced in the United States Army National Guard. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  By that rating action, the RO increased from 30 percent to 50 percent the disability rating to the service-connected tension headaches, effective January 10, 2005--the date VA received the Veteran's claim for increased compensation for the above-cited service-connected disability.  The RO also denied service connection for a gastrointestinal disorder (originally claimed as gastrointestinal disease, polyps).  The Veteran appealed the RO's June 2005 rating action to the Board.  

The issue of entitlement to service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional information is required on her part.


FINDING OF FACT

The Veteran's service-connected tension headaches have not been manifested by symptoms that have markedly interfered with her employment or have required frequent hospitalization. 


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 50 percent, including on an extraschedular basis, for tension headaches, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.16, 4.124a, Diagnostic Code (DC) 8100 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

(i) Duty to Notify 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1) . See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112   (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, via a February 2005 preadjudication letter, the RO provided the Veteran with complete VCAA notice with respect to her increased evaluation claim.  Pelegrini, supra. 

In addition, the United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran all necessary information on disability ratings and effective dates.  The RO identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided she identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence. 


(ii) Duty to Assist 

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. 5103A; 38 C.F.R. § 3.159(c) . 

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to her increased rating claim, including service and post-service private and VA treatment records.  In May 2005, VA examined the Veteran to determine the current severity of her service-connected tension headaches.  During an October 2010 VA mental disorders examination, the VA examiner reported the history, severity and frequency of the Veteran's tension headaches.  (See May 2005 and October 2010 VA examination reports).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  Thus, the increased evaluation claim is ready to be considered on the merits. 

II. Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010). 

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held that where entitlement to compensation has already been established, such as in the case at bar, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Where an initially assigned disability evaluation is not at issue, consideration is also given to assigning staged ratings.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, VA received the Veteran's claim for increased compensation for her service-connected tension headaches on January 10, 2005.  (See VA Form 21-4138, Statement in Support of Claim, received by VA on January 10, 2005).  

III. Merits Analysis

The Veteran seeks an increased disability rating in excess of 50 percent for her service-connected tension headaches.  See 38 C.F.R. § 4.124a, DC 8100 (2010). 

The Veteran's tension headaches have been assigned the maximum 50 percent rating under DC 8100, the DC used to evaluate migraine headaches.  See 38 C.F.R. § 4.124a , DC 8100 (2010).  Under that DC, a maximum 50 percent rating is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

The RO assigned the maximum 50 percent disability rating for the Veteran's service-connected tension headaches based on the results of a May 2005 VA examination.  At that examination, the Veteran reported having had headaches that rated a 10 on a scale of one (1) to 10, with 10 being the highest degree of severity.  The Veteran related that she experienced migraine headaches that occurred three (3) times a month, lasted several days, severely limited her activities of daily life, and required her to retreat to a quiet and dark room.  After a physical evaluation of the Veteran, the VA examiner diagnosed her as having intractable classical migraine [headaches] that severely limited her activities of daily living.  (See May 2005 VA examination report). 

As the Veteran is in receipt of the maximum 50 percent disability rating under DC 8100 for her tension headaches, the Board must consider whether she is entitled to consideration for referral for the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the 50 percent schedular disability rating assigned to the Veteran's service-connected tension headaches is adequate in this case.  First, the diagnostic criteria under DC 8100 adequately describe their severity and symptomatology, especially since the 50 percent rating contemplates severe disability.  See 38 C.F.R. §  4.124a., DC 8100; Thun, supra.  Second, the evidence of record does not demonstrate other related factors, such as marked interference with employment or frequent hospitalization for her headaches.  A December 2005 Memorandum, prepared by the Veteran's employer, The State of Illinois Department of Human Rights, reflects that she had been counseled, in part, for her absenteeism during the period from November 1, 2001 to October 3, 2002.  During that period, it was noted that the Veteran had been absent a total of 33 days (sick days or days that she had left early) that had "greatly effected her performance."  While the reasons for her absenteeism were not reported, statements prepared by her supervisor and co-workers in March and April 2006 reflect that it was the result of her headaches, as well as her knees and depression.  (See statements, dated in March and April 2006, prepared by R. H., the Veteran's supervisor, and her co-workers, G. M., V. S., and S. Y.)  

Furthermore, when evaluated by VA in October 2010, the Veteran reported that she had to take a lot of time off from work in order to care for her parents, not because of her service-connected tension headaches.  (See October 2010 VA mental disorders examination report, page (pg.) six (6)).  Regarding frequent hospitalization for her headaches, the Veteran presented to a private hospital's emergency room in late May 2000 for headaches that were associated with photophobia.  After she was evaluated and issued medication, she was discharged that same day with good relief of her headaches.  (See May 2000 report, prepared by Lutheran General Hospital).  In view of the foregoing, the Board finds that because the evidence of record establishes that the DC reasonably describes the severity and symptomatology and because the evidence does not demonstrate that the Veteran's tension headaches have markedly interfered with her employment or have necessitated frequent hospitalization, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As the preponderance of the evidence of record is against the Veteran's increased evaluation claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased disability rating greater than 50 percent for headaches, including on an extraschedular basis, is denied. 


REMAND

After a careful review of the evidence of record, the Board finds that the evidence as it stands is insufficient to decide the issue of entitlement to service connection for a gastrointestinal disorder.  

The appellant is seeking entitlement to service connection for a gastrointestinal disorder.  She maintains that she currently has a gastrointestinal disorder that had its onset during her period of service in the United States National Guard in June 2002.  The appellant does not contend, nor does the evidence show, that she currently has a gastrointestinal disorder that had its onset during or is etiologically related to her periods of active military service.  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

To establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus, i.e., etiological link between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22),(24) (West 2002); 38 C.F.R. § 3.6(a),(c) (2010).

Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from injury (but not disease) incurred in the line of duty.  38 U.S.C.A. § 101(23),(24); 38 C.F.R. § 3.6(a),(d). 

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.; see also 38 U.S.C.A. §§ 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or National Guard of any state.  38 C.F.R. § 3.6(d) . 

Further, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he/she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the Veteran's prior period of active duty) does not obviate the need for him/her to establish that he/she is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419   (1998).  

Certain chronic diseases such as peptic (gastric or duodenal) ulcers will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010). 

Orders from the Department of the Army 88th Regional Support Command, dated May 28, 1991, reflect that the appellant was ordered to annual training (AT), a period of ACDUTRA, for four (4) days beginning May 29, 2001.  A private treatment report, dated June 2, 2001, prepared by Provena, Saint Joseph Medical Center, reflects that the Appellant was seen with complaints of sudden episgastric/right upper quadrant pain that had its onset while she was at the firing range during a period of National Guard duty.  She was diagnosed as having, in pertinent part, gastroenteritis and gastritis.  

Post-service medical evidence reflects that during the appeal, the Veteran has been diagnosed as having, in pertinent part, gastroesophageal reflux disease (GERD).  (See August 2003 report, prepared by Loyola University Health Systems, reflecting that the appellant had been diagnosed as having the above-cited diagnosis).  Thus, in light of the evidence of record showing that the Veteran was seen for gastronintestinally-related complaints while on a period of ACDUTRA on June 2, 2001 and has been diagnosed, in pertinent part, as having gastroenteritis, gastritis and GERD, the Board finds that a medical examination with opinion is necessary to determine the etiological relationship of any current gastrointestinal disorder to the gastrointestinal-related clinical findings noted during her period of ACDUTRA on June 2, 2001.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Copies of updated treatment records, VA and non-VA, pertaining to treatment of the appellant for gastrointestinal symptomatology, should be obtained and added to the claims folder.

The RO/AMC should also insure that all periods of ACDUTRA and INACDUTRA are verified, as well as that all service treatment records from those periods of service have been obtained.

2.  Schedule the Appellant for a VA examination by an appropriate specialist to determine the nature and etiology of any gastrointestinal disorder(s) found on examination.  The following considerations will govern the examination: 

a. The claims files, including all medical records obtained, will be reviewed by the examiner.  In addition, the examiner must acknowledge receipt and review of the claims file and the medical records obtained. 

b.  In reaching all conclusions, the examiner must provide a medical basis(es) and identify the evidence of record relied upon in reaching his or her conclusions.  In particular: 

The examiner must answer the following question: 
   
Did any currently present gastrointestinal disorder(s) have its onset during or is otherwise etiologically related to the appellant's period of ACDTURA from May 29, to June 2, 2001?  

In formulating his or her opinion, the examiner must comment on a report, prepared by Provena, Saint Joseph Medical Center, dated June 2, 2001, reflecting that the appellant was seen with complaints of sudden episgastric/right upper quadrant pain that had its onset while she was on the firing range during a period of National Guard duty.  She was diagnosed as having, in pertinent part, gastroenteritis and gastritis.  

A complete and detailed rationale must be provided for all findings and opinions.  If the examiner cannot provide the requested opinion without resorting to speculation, this must be specifically stated in the examination report along with rationale.  

3.  The appellant must be given adequate notice of the examination, to include advising her of the consequences of the failure to report under 38 C.F.R. § 3.655 (2010).  If the appellant fails to appear for the scheduled VA examination, this fact should be noted in the claims files. 

4.  The RO/AMC should ensure that the medical report requested above complies with this remand. If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After taking any further development deemed appropriate, the RO/AMC should re-adjudicate the claim for service connection for a gastrointestinal disorder.  

If the benefit sought on appeal is not granted, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity, however, to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her service connection claim.  Her cooperation in VA's efforts to develop her claim, including reporting for the scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for the scheduled VA examination may result in the denial of her increased evaluation claim.  38 C.F.R. § 3.655 (2010). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


